Citation Nr: 1638593	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-21 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

The Veteran testified at a Board hearing before the undersigned in September 2015.


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus were incurred in or caused by military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 38 C.F.R. § 3.385 (2015).  

2.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGAND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

An October 2011 VA examination report establishes the presence of bilateral sensorineural hearing loss and tinnitus.  See 38 C.F.R. § 3.385; see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Next, the Veteran has asserted on appeal that he was exposed to loud noise during military service while training in tanks; he indicated during his September 2015 hearing that he served in all 3 positions inside the tank during tank training, without any hearing protection.  He further indicated that it was loud and they had to wear helmets with communication devices in order to hear each other inside the tank; he stated that he had hearing loss and tinnitus during tank training and that such has been constant since that time.  To that end, the Veteran also stated that he was informed by his post-service employer shortly after service that he had hearing loss at that time, which has grown progressively worse over time; that employer is no longer in business and those hearing tests are no longer available.  

The Veteran's Form DD 214 demonstrates that his military occupational specialty (MOS) was as a stock clerk.  However, a review of the Veteran's service treatment records demonstrates several instances of treatment during military service with the Battalion Aid Station with the First Battalion, 37th Armor, 4th Army Division.  

In light of the Veteran's statements regarding noise exposure in service and the service record evidence of treatment in a Armor Battalion Aid Station, the Board finds that the types, places and circumstances of the Veteran's service is consistent with the noise exposure he has attested to having during military service.  See 38 U.S.C.A. § 1154(a) (West 2014).  

For the disease explicitly recognized as "chronic" under 38 C.F.R. § 3.309 (a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is a chronic disease enumerated in 38 C.F.R. § 3.309 (a).  As a disease of the nervous system, tinnitus is also a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Therefore, the theory of chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) is applicable in this case.  See Walker, supra.  

The question remaining then is whether the evidence establishes a causal connection between the Veteran's currently diagnosed bilateral sensorineural hearing loss and tinnitus and his in-service noise exposure. 

A review of the Veteran's service treatment records does not document treatment for, complaints of, or diagnosis of bilateral hearing loss or tinnitus during military service.  The Veteran denied any ear trouble in his October 1965 enlistment and February 1968 separation reports of medical history.  Likewise, the Veteran's audiometric data obtained on separation from service in February 1968 is as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
-
5
LEFT
5
0
0
-
10

A further review of the claims file does not document any diagnosis or other complaints of bilateral hearing loss and tinnitus until many years after military service.  Consequently, service connection on a presumptive basis must be denied in this case.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran underwent a VA audiologic examination in October 2011.  After audiological testing, the examiner diagnosed the Veteran with bilateral hearing loss and tinnitus.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were not at least as likely as not related to his military service, to include the noise exposure therein.  The examiner concluded as follows:  

1. The Veteran's [service medical records (SMR's)] showed he entered and exited active military service with normal bilateral hearing sensitivity according to his pure tone, air conduction thresholds.  2. There was no statically significant, permanent decrease in his bilateral hearing sensitivity during military service.  There were no OSHA or NIOSH shifts, AU.  The Veteran's SMR's were silent for any head injury, acoustic trauma, hearing loss, tinnitus or ear conditions sustained during military service.  3. The Veteran denied having any ear trouble or hearing loss on his Report of Medical History for military separation.  4. Any hearing loss the Veteran may have had during military service was only temporary in nature.  Research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed onset nor is it progressive or cumulative.  References: 1. Otolaryngology, Volume II, 3rd Edition, Paparella & Shumrick, WB Saunders Co. 1991. p. 1639. 2. 2005 finding from the Institute of Medicine's landmark study: Noise & Military Service: 3. NOISE MANUAL, (Fifth Edition, edited by Berger et al., AIHA Press 2000,p.459).  5. Any tinnitus this Veteran may have had during military service was only temporary in nature. "Brief spontaneous tinnitus, lasting seconds to minutes, is a nearly universal sensation.  Temporary tinnitus, lasting minutes to hours, occurs routinely after noise exposures that are sufficiently intense and/or prolonged to cause temporary injury to the ear".  Tinnitus: Theory & Management, James B Snow Jr. MD. BC Decker Inc 2004, p1.  6. According to the NOISE MANUAL, (Fifth Edition, edited by Berger et al., AIHA Press 2000,p.125), "only seldom does noise cause a permanent tinnitus without also causing hearing loss".  7. Hearing loss is the most common cause of tinnitus.  The greater the hearing loss the greater the possibility of one experiencing tinnitus according to the book Tinnitus: Theory and Management, ed. J.B. Snow, Jr. BC Decker, Hamilton, London, 2004.  The Veteran had no hearing loss at the time of his military separation.  8. There is no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  Tinnitus has an immediate onset after significant noise exposure according to personnel e-mail contact with Pawel 3. Jastreboff, Ph.D., Sc.D., M.B.A., Professor, Department of Otolaryngology, Emory University School of Medicine and contributing author of the book Tinnitus: Theory and Management. ed. J.B. Snow, Jr. BC Decker Hamilton. London. 2004. . . . 9. According the text, Tinnitus Theory & Management, James B Snow Jr, MD, BC Decker Inc 2004. p1-2 "In the United States, as in other developed nations, most hearing develops gradually during middle or old age, without any identifiable cause or association other than advancing years.  Epidemiologic studies show that presbycusis is the most prevalent cause of tinnitus followed by excessive noise exposure". . . . The Veteran has a diagnosis of clinical hearing loss and his or her tinnitus is at least as likely as not . . . a symptom associated with the hearing loss, as tinnitus is known to a symptom associated with hearing loss.

The Veteran additionally submitted a December 2011 letter from Dr. J.S.G., who indicated that he examined the Veteran and diagnosed him with bilateral sensorineural hearing loss and tinnitus.  Dr. J.S.G. further noted that the Veteran has military service from 1966 to 1968, and that he was exposed to loud military noises during that time.  He concluded that the Veteran's hearing loss and tinnitus were "more likely than not . . . related to his military noise exposure."  

Based on the foregoing evidence, the Board finds that the Veteran is competent to report a history of symptoms of hearing loss and tinnitus that began in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's lay statements regarding continuity of symptomatology of the hearing loss and tinnitus are competent, credible and extremely probative in this case.  

The remaining evidence of record is the VA examiner's opinion and Dr. J.S.G.'s opinion.  The Board first notes that the probative value of Dr. J.S.G.'s opinion is diminished in this case as Dr. J.S.G. did not provide a rationale for his conclusions.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).  

However, the VA examiner's opinion appears to be based solely on the lack of any presence of hearing loss or tinnitus noted during service or at discharge therefrom.  The portions of that opinion which purport to address hearing loss and tinnitus as related to military service noise-noted as statement numbers 4 and 7-are speculative in nature, and do not explain the conclusions for the finding that the hearing loss and tinnitus suffered during service was temporary in nature, particularly in light of the competent, credible and probative lay evidence to the contrary.  Consequently, the Board cannot find that this medical opinion is adequate or consistent with VA case law.  See Hensley, supra.  

In sum, the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus had onset in service and have continued to the present day.  Resolving all reasonable doubt in the Veteran's favor, service connection for bilateral sensorineural hearing loss and tinnitus is warranted.  See 38 C.F.R. §§ 2.102, 3.303(b); Fountain, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


